
	

115 S1648 PCS: Legislative Branch Appropriations Act, 2018
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 184
		115th CONGRESS
		1st Session
		S. 1648
		[Report No. 115–137]
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2017
			Mr. Lankford, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Legislative Branch for the fiscal year ending September 30, 2018, and
			 for other purposes.
	
	
		
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Legislative Branch for the fiscal year ending September 30, 2018, and for other purposes, namely:
		ILEGISLATIVE BRANCH
			SENATE
 Expense AllowancesFor expense allowances of the Vice President, $18,760; the President Pro Tempore of the Senate, $37,520; Majority Leader of the Senate, $39,920; Minority Leader of the Senate, $39,920; Majority Whip of the Senate, $9,980; Minority Whip of the Senate, $9,980; President Pro Tempore Emeritus, $15,000; Chairmen of the Majority and Minority Conference Committees, $4,690 for each Chairman; and Chairmen of the Majority and Minority Policy Committees, $4,690 for each Chairman; in all, $189,840.
 For representation allowances of the Majority and Minority Leaders of the Senate, $14,070 for each such Leader; in all, $28,140.
 Salaries, officers and employeesFor compensation of officers, employees, and others as authorized by law, including agency contributions, $194,709,812, which shall be paid from this appropriation as follows:
 Office of the Vice PresidentFor the Office of the Vice President, $2,417,248. Office of the President Pro TemporeFor the Office of the President Pro Tempore, $723,466.
 OFFICE OF THE PRESIDENT PRO TEMPORE EMERITUSFor the Office of the President Pro Tempore Emeritus, $309,000. Offices of the Majority and Minority LeadersFor Offices of the Majority and Minority Leaders, $5,255,576.
 Offices of the Majority and Minority WhipsFor Offices of the Majority and Minority Whips, $3,359,424. Committee on AppropriationsFor salaries of the Committee on Appropriations, $15,142,000.
 Conference CommitteesFor the Conference of the Majority and the Conference of the Minority, at rates of compensation to be fixed by the Chairman of each such committee, $1,658,000 for each such committee; in all, $3,316,000.
 Offices of the Secretaries of the Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the Conference of the Majority and the Conference of the Minority, $817,402.
 Policy CommitteesFor salaries of the Majority Policy Committee and the Minority Policy Committee, $1,692,905 for each such committee; in all, $3,385,810.
 Office of the ChaplainFor Office of the Chaplain, $436,886. Office of the SecretaryFor Office of the Secretary, $25,132,000.
 Office of the Sergeant at Arms and DoorkeeperFor Office of the Sergeant at Arms and Doorkeeper, $78,565,000. Offices of the Secretaries for the Majority and MinorityFor Offices of the Secretary for the Majority and the Secretary for the Minority, $1,810,000.
 Agency Contributions and Related ExpensesFor agency contributions for employee benefits, as authorized by law, and related expenses, $54,364,000.
			Office of the Legislative Counsel of the Senate
 For salaries and expenses of the Office of the Legislative Counsel of the Senate, $6,115,000. Office of Senate Legal CounselFor salaries and expenses of the Office of Senate Legal Counsel, $1,147,000.
			Expense Allowances of the Secretary of the Senate, Sergeant at Arms and Doorkeeper of the Senate,
 and Secretaries for the Majority and Minority of the SenateFor expense allowances of the Secretary of the Senate, $7,110; Sergeant at Arms and Doorkeeper of the Senate, $7,110; Secretary for the Majority of the Senate, $7,110; Secretary for the Minority of the Senate, $7,110; in all, $28,440.
			Contingent Expenses of the Senate 
 Inquiries and InvestigationsFor expenses of inquiries and investigations ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the Standing Rules of the Senate, section 112 of the Supplemental Appropriations and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th Congress, agreed to March 11, 1980, $133,265,000, of which $26,650,000 shall remain available until September 30, 2020.
 U.S. Senate Caucus on International Narcotics ControlFor expenses of the United States Senate Caucus on International Narcotics Control, $508,000. Secretary of the SenateFor expenses of the Office of the Secretary of the Senate, $10,536,000 of which $7,036,000 shall remain available until September 30, 2022 and of which $3,500,000 shall remain available until expended.
 Sergeant at Arms and Doorkeeper of the SenateFor expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, $130,076,000, which shall remain available until September 30, 2022.
 Miscellaneous ItemsFor miscellaneous items, $18,870,349 which shall remain available until September 30, 2020. Senators' Official Personnel and Office Expense AccountFor Senators' Official Personnel and Office Expense Account, $404,000,000 of which $19,122,504 shall remain available until September 30, 2020.
 Official Mail CostsFor expenses necessary for official mail costs of the Senate, $300,000. Administrative Provisions Requiring Amounts Remaining in Senators' Official Personnel and Office Expense Account to Be Used for Deficit Reduction or to Reduce the Federal Debt 101.Notwithstanding any other provision of law, any amounts appropriated under this Act under the heading Senate under the heading Contingent Expenses of the Senate under the heading Senators' Official Personnel and Office Expense Account shall be available for obligation only during the fiscal year or fiscal years for which such amounts are made available. Any unexpended balances under such allowances remaining after the end of the period of availability shall be returned to the Treasury in accordance with the undesignated paragraph under the center heading General Provision under chapter XI of the Third Supplemental Appropriation Act, 1957 (2 U.S.C. 4107) and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate).
				Senate Procurements
 102.Section 6102 of title 41, United States Code, is amended by adding at the end the following:  (i)SenateSection 6101 of this title does not apply to agreements, contracts or purchases by any office of the Senate..
				adjustments to compensation
 103.Notwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during fiscal year 2018.
				Student loan repayment for employees of departing Senators and Vice Presidents
 104.Section 102 of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 4579) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (1) through (5) as paragraphs (3) through (7), respectively;
 (B)by inserting before paragraph (3), as so redesignated, the following:  (1)Departure dateThe term departure date means the earlier of—
 (A)the date on which the term of a departing Senator or Vice President ends; or (B)the date on which the departing Senator or Vice President will retire or resign.
 (2)Departing Senator or Vice PresidentThe term departing Senator or Vice President means a Senator or Vice President who will not serve in the next term due to retirement, resignation, a decision to not seek reelection, or a failure to secure reelection.
							; and
 (C)in paragraph (3)(B), as so redesignated, by striking rate of basic pay for an employee for a position at ES-1 and all that follows and inserting rate of basic pay payable for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.;
 (2)in subsection (b)(1)(A)(ii), by striking 1-year; (3)in subsection (c)(1)—
 (A)by striking The term and inserting the following:  (A)In generalExcept as provided in subparagraph (B), the term; and
 (B)by adding at the end the following:  (B)Departing Senators and Vice PresidentsAfter the date that is 1 year before the departure date of a departing Senator or Vice President, the departing Senator or Vice President may enter into a service agreement under this section with an eligible employee of the office of the Senator or Vice President (including an eligible employee who has completed a required period of employment under a previous service agreement) that includes a required period of employment that—
 (i)is less than 1 year; and (ii)shall end on the last day of the last full pay period ending on or before the departure date of the departing Senator or Vice President.
								; and
 (4)in subsection (d)— (A)in paragraph (2)—
 (i)in subparagraph (A), by striking or at the end; (ii)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (C)the employee separates from service with the office of a departing Senator or Vice President.; and
 (B)in paragraph (3), by inserting (including a required period of employment described in subsection (c)(1)(B)) after required period of employment. Filing by Senate Candidates with Commission 105.Section 302(g) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(g)) is amended to read as follows:
				
 (g)Filing with the commissionAll designations, statements, and reports required to be filed under this Act shall be filed with the Commission..
 JOINT ITEMSFor Joint Committees, as follows: Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the Secretary of the Senate.
 Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $10,095,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows: Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including:
 (1)an allowance of $2,175 per month to the Attending Physician; (2)an allowance of $1,300 per month to the Senior Medical Officer;
 (3)an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician;
 (4)an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and
 (5)$2,780,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,838,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.
					Office of Congressional Accessibility Services
 Salaries and ExpensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,429,000, to be disbursed by the Secretary of the Senate.
				CAPITOL POLICE
 SalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $347,700,000 of which overtime shall not exceed $45,000,000 unless the Committee on Appropriations of the House and Senate are notified, to be disbursed by the Chief of the Capitol Police or his designee.
 General ExpensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $74,800,000, to be disbursed by the Chief of the Capitol Police or his designee: Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2018 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security.
				OFFICE OF COMPLIANCE
 Salaries and ExpensesFor salaries and expenses of the Office of Compliance, as authorized by section 305 of the Congressional Accountability Act of 1995 (2 U.S.C. 1385), $3,959,000, of which $450,000 shall remain available until September 30, 2019: Provided, That not more than $500 may be expended on the certification of the Executive Director of the Office of Compliance in connection with official representation and reception expenses.
				CONGRESSIONAL BUDGET OFFICE
 Salaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $48,100,000.
				ARCHITECT OF THE CAPITOL
 Capital Construction and OperationsFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for all necessary expenses for surveys and studies, construction, operation, and general and administrative support in connection with facilities and activities under the care of the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $91,589,000.
 Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $46,125,000, of which $22,125,000 shall remain available until September 30, 2022.
 Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $11,880,000, of which $2,000,000 shall remain available until September 30, 2022.
 Senate Office BuildingsFor all necessary expenses for the maintenance, care and operation of Senate office buildings; and furniture and furnishings to be expended under the control and supervision of the Architect of the Capitol, $110,346,000, of which $49,884,000 shall remain available until September 30, 2022.
 Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Publishing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $102,628,724, of which $25,487,724 shall remain available until September 30, 2022: Provided, That not more than $9,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2018.
 Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $27,443,000, of which $2,500,000 shall remain available until September 30, 2022.
 Capitol Police Buildings, Grounds and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computing Facility, and Architect of the Capitol security operations, $30,833,000, of which $13,300,000 shall remain available until September 30, 2022.
 Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $12,613,000, of which $2,600,000 shall remain available until September 30, 2022: Provided, That, of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect of the Capitol or a duly authorized designee.
  Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $20,557,000. Administrative Provisions No bonuses for contractors behind schedule or over budget  110.None of the funds made available in this Act for the Architect of the Capitol may be used to make incentive or award payments to contractors for work on contracts or programs for which the contractor is behind schedule or over budget, unless the Architect of the Capitol, or agency-employed designee, determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program.
				scrims
 111.None of the funds made available by this Act may be used for scrims containing photographs of building facades during restoration or construction projects performed by the Architect of the Capitol.
				LIBRARY OF CONGRESS
 Salaries and ExpensesFor all necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $457,017,000, of which not more than $6,000,000 shall be derived from collections credited to this appropriation during fiscal year 2018, and shall remain available until expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150) and not more than $350,000 shall be derived from collections during fiscal year 2018 and shall remain available until expended for the development and maintenance of an international legal information database and activities related thereto: Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $6,350,000: Provided further, That of the total amount appropriated, not more than $12,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for the Overseas Field Offices: Provided further, That of the total amount appropriated, $8,444,000 shall remain available until expended for the digital collections and educational curricula program:  Provided further, That of the total amount appropriated, $1,300,000 shall remain available until expended for upgrade of the Legislative Branch Financial Management System.
				Copyright Office
 salaries and expensesFor all necessary expenses of the Copyright Office, $68,825,000, of which not more than $35,218,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2018 under section 708(d) of title 17, United States Code: Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section, in excess of the amount authorized for obligation or expenditure in appropriations Acts: Provided further, That not more than $6,087,000 shall be derived from collections during fiscal year 2018 under sections 111(d)(2), 119(b)(3), 803(e), 1005, and 1316 of such title: Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $41,305,000: Provided further, That $2,260,000 shall be derived from prior year unobligated balances: Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: Provided further, That, notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e).
				Congressional Research Service
 salaries and expensesFor all necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $112,698,234: Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate; this prohibition does not apply to publication of non-confidential Congressional Research Service (CRS) reports. A non-confidential CRS report includes any report containing research or analysis that is currently available for general congressional access on the CRS Congressional Intranet, or that would be made available on the CRS Congressional Intranet in the normal course of business. It does not include reports prepared in direct response to a Congressional office request for custom analysis or research.
				Books for the Blind and Physically Handicapped
 salaries and expensesFor all necessary expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $50,248,000: Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and physically handicapped residents at no cost to the individual.
				Administrative Provisions
				reimbursable and revolving fund activities
 120.(a)In GeneralFor fiscal year 2018, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $190,642,000.
 (b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch.
				Revolving Funds Update
 121.The Library of Congress Fiscal Operations Improvement Act of 2000 (2 U.S.C. 182a et seq.; Public Law 106–481) is amended—
 (a)in section 102 (2 U.S.C. 182b)— (1)in the section heading, by striking the heading and inserting Revolving fund for sales shop and other services; and
 (2)in subsection (a), by adding at the end the following: (5) Training.; and (b)in section 103(f)(1) (2 U.S.C. 182c(f)(1)), by inserting tribal governments (as defined in 40 U.S.C. 502(c)(2)(B)) after Federal Government,.
				Gifts
 122.The first undesignated paragraph of section 4 of the Act entitled An Act to create a Library of Congress Trust Fund Board, and for other purposes, approved March 3, 1925 (2 U.S.C. 160), is amended— (a)in the first sentence—
 (1)by striking of money for immediate disbursement; and (2)by striking the period at the end and inserting , of the following: (1) nonpersonal services; (2) voluntary and uncompensated personal services not to exceed $10,000 per person, per year in value; and (3) gifts or bequests of money for immediate disbursement.; and
 (b)by adding the following sentence at the end of the first paragraph: The Librarian shall make an annual public report regarding gifts accepted under this section.. Application of Congressional Accountability Act of 1995 to the Library of Congress; Election of proceeding 123.(a)Application of Congressional Accountability Act of 1995 to the Library of Congress (1)Application through definitions (A)In generalSection 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301) is amended—
 (i)in paragraph (3)— (I)in subparagraph (H), by striking or at the end;
 (II)in subparagraph (I), by striking the period and inserting ; or; and (III)by adding at the end the following:
									
 (J)the Library of Congress, except for section 220.; and (ii)in paragraph (9)—
 (I)in subparagraph (C), by striking or at the end; (II)in subparagraph (D), by striking the period and inserting ; or; and
 (III)by adding at the end the following:  (E)the Library of Congress, except for section 220..
 (B)Public services and accommodationsSection 210(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1331(a)) is amended— (i)in paragraph (9), by striking and at the end;
 (ii)in paragraph (10), by striking the period and inserting ; and; and (iii)by adding at the end the following:
								
 (11)the Library of Congress.. (C)Labor-management regulationsSection 220(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1351(a)) is amended—
 (i)in paragraph (2), in the paragraph heading, by striking (2) Definition.— and inserting (2) Application.— ; and (ii)by adding at the end the following:
								
 (3)DefinitionsFor purposes of this section, the term covered employee does not include an employee of the Library of Congress, and the term employing office does not include the Library of Congress.. (2)Conforming amendments to ActThe Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) is amended—
 (A)in section 204(a)(2) (2 U.S.C. 1314(a)(2)), by striking and the Library of Congress each place it appears; (B)in section 205(a)(2) (2 U.S.C. 1315(a)(2)), by striking and the Library of Congress each place it appears;
 (C)in section 206(a)(2) (2 U.S.C. 1316(a)(2))— (i)in subparagraph (B), by striking and the Library of Congress; and
 (ii)in subparagraph (C), by striking and the Library of Congress; (D)in section 215(a)(2) (2 U.S.C. 1341(a)(2))—
 (i)in subparagraph (C), by striking , the Library of Congress,; and (ii)in subparagraph (D), by striking and the Library of Congress; and
 (E)in section 415(a) (2 U.S.C. 1415(a))— (i)by striking the comma after General Accounting Office and inserting or; and
 (ii)by striking , or the Library of Congress. (b)Election of proceeding (1)ProcedureSection 401(3) of the Congressional Accountability Act of 1995 (2 U.S.C. 1401(3)) is amended—
 (A)in the matter preceding subparagraph (A), by striking either; (B)in subparagraph (A), by striking or at the end;
 (C)in subparagraph (B), by striking the period and inserting , or; and (D)by adding at the end the following:
							
 (C)in the case of an Library claimant (as defined in section 404(a)), a proceeding described in section 404(b)(3) that relates to the violation at issue..
 (2)ElectionSection 404 of the Congressional Accountability Act of 1995 (2 U.S.C. 1404) is amended— (A)by striking Not and inserting the following:
							
 (b)Election after proceedings initially brought under this ActNot; and (B)by inserting after the section heading the following:
							
 (a)DefinitionsIn this section: (1)Direct ActThe term direct Act means an Act (other than this Act), or provision of the Revised Statutes, that is specified in section 201, 202, 203, or 210.
 (2)Direct provisionThe term direct provision means a provision (including a definitional provision) of a direct Act that applies the rights or protections of a direct Act (including rights and protections relating to nonretaliation or noncoercion) to a library claimant.
 (3)Library claimantThe term Library claimant means— (A)with respect to a direct provision (other than a provision described in subparagraph (B)), an employee of the Library of Congress who is covered by that direct provision, and
 (B)with respect to a direct provision that applies the rights or protections of title II or III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq., 12181 et seq.), an individual who is eligible to provide services for or receive services from the Library of Congress and who is covered by that provision.; 
 (C)in subsection (b), as added by subparagraph (A) of this paragraph— (i)in the matter preceding paragraph (1), by striking may either and inserting who initially requested counseling and mediation under this title may elect to;
 (ii)in paragraph (1), by striking or at the end; (iii)in paragraph (2), by striking the period and inserting , or; and
								
 (3)in the case of a Library claimant, bring the claim, complaint, or charge that is brought for a proceeding before the corresponding Federal agency, under the corresponding direct provision.; and
 (D)by adding at the end the following:  (c)Election after proceedings initially brought under other civil rights or labor lawA library claimant who initially brings a claim, complaint, or charge under a direct provision for a proceeding before a Federal agency may, prior to requesting a hearing under the agency's procedures, elect to—
 (1)bring any civil action relating to the claim, complaint, or charge, that is available to the Library claimant,
 (2)file a complaint with the Office in accordance with section 405, or (3)file a civil action in accordance with section 408 in the United States district court for the district in which the employee is employed or for the District of Columbia..
 (c)Prospective applicabilityThis section and the amendments made by this section— (1)shall take effect on the date of enactment of this section; and
 (2)shall apply to any charge, complaint, or claim, that is made on or after the date of enactment of this section, of a violation of—
 (A)section 201, 202, 203, 207, or 210 of the Congressional Accountability Act of 1995 (2 U.S.C. 1311 et seq.); or
 (B)a direct provision as defined in section 404(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1404) (as added by subsection (b)).
						Equal access to Congressional Research Service Reports
			124.(a)Definitions
 (1)CRS productIn this section, the term CRS product means any final work product of CRS in any format. (2)CRS Report (A)In generalIn this section, the term CRS Report means any written CRS product, including an update to a previous written CRS product, consisting of—
 (i)a Congressional Research Service Report; (ii)a Congressional Research Service Authorization of Appropriations Product and Appropriations Product; or
 (iii)subject to subparagraph (B)(iii), any other written CRS product containing CRS research or CRS analysis which is available for general congressional access on the CRS Congressional Intranet.
 (B)ExclusionsThe term CRS Report does not include— (i)any CRS product that is determined by the CRS Director to be a custom product or service because it was prepared in direct response to a request for custom analysis or research and is not available for general congressional access on the CRS Congressional Intranet;
 (ii)any Congressional Research Service Report or any Congressional Research Service Authorization of Appropriations Product and Appropriations Product reported or produced before the effective date of this Act which, as of such effective date, is not available for general congressional access on the CRS Congressional Intranet; or
 (iii)a written CRS product that has been made available by CRS for publication on a public website maintained by the GPO Director (other than the Website) or the Library of Congress.
 (3)Other definitionsIn this section— (A)the term CRS means the Congressional Research Service;
 (B)the term CRS Congressional Intranet means any of the websites maintained by CRS for the purpose of providing to Members and employees of Congress access to information from CRS;
 (C)the term CRS Director means the Director of CRS; (D)the term GPO Director means the Director of the Government Publishing Office;
 (E)the term Member of Congress includes a Delegate or Resident Commissioner to Congress; and (F)the term Website means the website established and maintained under subsection (b).
						(b)Availability of CRS reports through GPO website
					(1)Website
 (A)Establishment and maintenanceThe GPO Director, in consultation with the CRS Director, shall establish and maintain a public website containing CRS Reports and an index of all CRS Reports contained on the website, in accordance with this subsection.
 (B)FormatOn the Website, CRS Reports shall be searchable, sortable, and downloadable, including downloadable in bulk.
 (C)Free accessNotwithstanding section 4102 of title 44, United States Code, the GPO Director may not charge a fee for access to the Website.
 (2)Updates; disclaimerThe GPO Director, in consultation with the CRS Director, shall ensure that the Website— (A)is updated contemporaneously, automatically, and electronically to include each new or updated CRS Report released on or after the effective date of this section;
 (B)shows the status of each CRS Report as new, updated, or withdrawn; and (C)displays the following statement in reference to the CRS Reports included on the Website: These documents were prepared by the Congressional Research Service (CRS). CRS serves as nonpartisan shared staff to congressional committees and Members of Congress. It operates solely at the behest of and under the direction of Congress. Information in a CRS Report should not be relied upon for purposes other than public understanding of information that has been provided by CRS to Members of Congress in connection with CRS’s institutional role. CRS Reports, as a work of the United States Government, are not subject to copyright protection in the United States. Any CRS Report may be reproduced and distributed in its entirety without permission from CRS. However, as a CRS Report may include copyrighted images or material from a third party, you may need to obtain the permission of the copyright holder if you wish to copy or otherwise use copyrighted material..
 (3)Furnishing of necessary information and technologyThe CRS Director shall consult with and provide assistance to the GPO Director to ensure— (A)that the GPO Director is provided with all of the information necessary to carry out this section, including all of the information described in clauses (i) through (v) of subsection (c)(1)(A), in such format and manner as the GPO Director considers appropriate; and
 (B)that CRS makes available and implements such technology as may be necessary to facilitate the contemporaneous, automatic, and electronic provision of CRS Reports to the GPO Director as required under this section.
 (4)NonexclusivityThe GPO Director may publish other information on the Website. (5)Additional techniquesThe GPO Director and the CRS Director may use additional techniques to make CRS Reports available to the public, if such techniques are consistent with this section and any other applicable laws.
 (6)Additional informationThe CRS Director is encouraged to make additional CRS products that are not custom products or services available to the GPO Director for publication on the Website, and the GPO Director is encouraged to publish such CRS products on the Website.
					(7)Expansion of contents of annual report to Congress to include information on efforts to make
 additional products available on WebsiteSection 203(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 166(i)) is amended by striking the period at the end and inserting the following: , and shall include in the report a description of the efforts made by the Director to make additional Congressional Research Service products that are not custom products or services available to the Director of the Government Publishing Office for publication on the website established and maintained under section 124 of the Legislative Branch Appropriations Act, 2018..
					(c)Website contents
					(1)Specific requirements for reports posted on Website
 (A)Responsibilities of GPO DirectorWith respect to each CRS Report included on the Website, the GPO Director shall include—
 (i)the name and identification number of the CRS Report; (ii)an indication as to whether the CRS Report is new, updated, or withdrawn;
 (iii)the date of release of the CRS Report; (iv)the division or divisions of CRS that were responsible for the production of the CRS Report; and
 (v)any other information the GPO Director, in consultation with the CRS Director, considers appropriate.
 (B)Responsibilities of CRS DirectorWith respect to each CRS Report included on the Website, the CRS Director shall, prior to transmitting the Report to the GPO Director—
 (i)at the discretion of the CRS Director, remove the name of and any contact information for any employee of CRS; and
 (ii)include in the CRS Report the following written statement: This document was prepared by the Congressional Research Service (CRS). CRS serves as nonpartisan shared staff to congressional committees and Members of Congress. It operates solely at the behest of and under the direction of Congress. Information in a CRS Report should not be relied upon for purposes other than public understanding of information that has been provided by CRS to Members of Congress in connection with CRS’s institutional role. CRS Reports, as a work of the United States Government, are not subject to copyright protection in the United States. Any CRS Report may be reproduced and distributed in its entirety without permission from CRS. However, as this CRS Report may include copyrighted images or material from a third party, you may need to obtain the permission of the copyright holder if you wish to copy or otherwise use copyrighted material..
 (2)Specific requirements for index on WebsiteThe GPO Director shall ensure that the index of all CRS Reports published on the Website is—
 (A)comprehensive; (B)contemporaneously updated;
 (C)searchable; (D)sortable;
 (E)maintained in a human-readable format; (F)maintained in a structured data format;
 (G)downloadable; and (H)inclusive of each item of information described in paragraph (1)(A) with respect to each CRS Report.
 (d)Conforming amendment to duties of CRSSection 203(d) of the Legislative Reorganization Act of 1946 (2 U.S.C. 166(d)) is amended— (1)by striking and at the end of paragraph (7);
 (2)by striking the period at the end of paragraph (8) and inserting ; and; and (3)by adding at the end the following new paragraph:
						
 (9)to comply with the requirements of, and provide information and technological assistance consistent with, section 124 of the Legislative Branch Appropriations Act, 2018..
					(e)Rules of construction
 (1)No effect on speech or debate clauseNothing in this section may be construed to diminish, qualify, condition, waive, or otherwise affect the applicability of clause 1 of section 6 of article I of the Constitution of the United States (commonly known as the Speech or Debate Clause) or any other privilege available to Congress or Members, offices, or employees of Congress with respect to any CRS Report made available online under this section.
 (2)Confidential communicationsNothing in this section may be construed to waive the requirement that any confidential communication by CRS to a Member, office, or committee of Congress shall remain under the custody and control of Congress and may be released only by Congress and its Houses, Members, offices, and committees, in accordance with the rules and privileges of each House and the requirements of this section.
 (3)Dissemination of CRS productsNothing in this section may be construed to limit or otherwise affect the ability of a Member, office, or committee of Congress to disseminate CRS products on a website of the Member, office, or committee or to otherwise provide CRS products to the public, including as part of constituent service activities.
					(f)Effective date
 (1)In generalExcept as provided in paragraph (2), this section and the amendments made by this section shall take effect 90 days after the date on which the GPO Director submits the certification described in paragraph (2)(B).
					(2)Provision of information and technology
 (A)CRS deadlineNot later than 90 days after the date of enactment of this Act, the CRS Director shall provide the GPO Director with the information and technology necessary for the GPO Director to begin the initial operation of the Website.
 (B)CertificationUpon provision of the information and technology described in subparagraph (A), the GPO Director shall submit to Congress a certification that the CRS Director has provided the information and technology necessary for the GPO Director to begin the initial operation of the Website.
						GOVERNMENT PUBLISHING OFFICE
			Congressional Publishing
 (including transfer of funds)For authorized publishing of congressional information and the distribution of congressional information in any format; publishing of Government publications authorized by law to be distributed to Members of Congress; and publishing, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $79,528,000: Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Publishing Office Business Operations Revolving Fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate: Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis.
			Public Information Programs of the Superintendent of Documents
			salaries and expenses
 (including transfer of funds)For expenses of the public information programs of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $29,000,000: Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for fiscal years 2016 and 2017 to depository and other designated libraries: Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Publishing Office Business Operations Revolving Fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate.
 Government Publishing Office Business Operations Revolving FundFor payment to the Government Publishing Office Business Operations Revolving Fund, $8,540,000, to remain available until expended, for information technology development and facilities repair: Provided, That the Government Publishing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Publishing Office Business Operations Revolving Fund: Provided further, That not more than $7,500 may be expended on the certification of the Director of the Government Publishing Office in connection with official representation and reception expenses: Provided further, That the Business Operations Revolving Fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: Provided further, That expenditures in connection with travel expenses of the advisory councils to the Director of the Government Publishing Office shall be deemed necessary to carry out the provisions of title 44, United States Code: Provided further, That the Business Operations Revolving Fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: Provided further, That activities financed through the Business Operations Revolving Fund may provide information in any format: Provided further, That the Business Operations Revolving Fund and the funds provided under the heading Public Information Programs of the Superintendent of Documents may not be used for contracted security services at Government Publishing Office's passport facility in the District of Columbia.
			GOVERNMENT ACCOUNTABILITY OFFICE
 Salaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $562,771,695: Provided, That of this amount $1,900,000 is provided for information technology investments to remain available until September 30, 2019: Provided further, That, in addition, $23,800,000 of payments received under sections 782, 791, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed.
 Open World Leadership Center Trust FundFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $5,600,000: Provided, That funds made available to support Russian participants shall only be used for those engaging in free market development, humanitarian activities, and civic engagement, and shall not be used for officials of the central government of Russia.
 John C. Stennis Center for Public Service Training and DevelopmentFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000.
			II
			GENERAL PROVISIONS
			MAINTENANCE AND CARE OF PRIVATE VEHICLES
 201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration.
				FISCAL YEAR LIMITATION
 202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2018 unless expressly so provided in this Act.
				RATES OF COMPENSATION AND DESIGNATION
 203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto.
				CONSULTING SERVICES
 204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law.
				 COSTS OF LBFMC
 205.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000.
				LIMITATION ON TRANSFERS
 206.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.
				GUIDED TOURS OF THE CAPITOL
				207.
 (a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate.
 (b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol.
 This Act may be cited as the Legislative Branch Appropriations Act, 2018.   July 27, 2017 Read twice and placed on the calendar  